Citation Nr: 0029466	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the  service-
connected anxiety neurosis, currently rated 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for the  service-
connected bilateral pes planus, currently rated 30 percent 
disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1943.  

This case comes before the Board of Veterans' Appeals (BOARD) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Montgomery, Alabama.


REMAND

Service connection for a psychiatric disability and bilateral 
pes planus have been in effect since separation from active 
duty.  The current ratings of 50 percent for the veteran's 
anxiety reaction with depressive features under Diagnostic 
Code 9400 and 30 percent under Diagnostic Code 5276 have been 
in effect since January 1993.  

In August 1998 the veteran sought increased ratings for those 
disabilities.  At that time he indicated that he was being 
treated at the VA Medical Center (VAMC) in Montgomery, 
Alabama, and was scheduled for an appointment on August 11, 
1998.  In September 1998 the RO requested  the out patient 
records covering the period from January 1, 1998 to the 
present.  Clinical records were received showing treatment 
from April to July 10, 1998.  The July 10, 1998 report 
indicated that the veteran was scheduled again on August 11, 
1998.  The record shows that at the time of the VA 
examinations in December 1998, the examiners did not have the 
opportunity to review the veteran's adjudication claims 
folder.  As such, the Board finds that additional development 
is warranted.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his anxiety 
disorder and his bilateral pes planus 
since 1997.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should request the VAMC in 
Montgomery to furnish copies of all 
treatment records covering the periods 
from 1977 to April 6, 1998 and from July 
11, 1998 to the present.  

3.  Thereafter, a VA examination by a 
psychiatrist should be conducted to 
determine the severity of his service- 
connected psychiatric disorder.  The 
claims folder and a copy of this Remand 
are be made available to the examiner for 
review before the examination and the 
examination report must indicate whether 
the record was reviewed prior to the 
examination.  All testing deemed 
necessary should be performed.  It is 
requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  It is requested that the 
examiner obtain an occupational history 
and express an opinion on the extent to 
which the psychiatric disorder affects 
the veteran's occupational and social 
functioning. 

4.  A VA examination to identify the 
symptoms and manifestations of the 
veteran's bilateral pes planus.  All 
findings should be reported in detail, 
and should address whether the veteran's 
pes planus can be described as marked 
pronation, extreme tenderness of plantar 
surfaces, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  The examiner should 
address whether and if so how the 
symptoms and manifestations of the 
veteran's bilateral pes planus impair the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination, and 
the examination report must indicate 
whether the record was reviewed prior to 
the examination. 

Following completion of the requested action, the RO should 
review the claims of entitlement to increased ratings for 
anxiety neurosis, bilateral pes planus and TDIU.  If they 
remain denied, the veteran and his representative, if any, 
should be furnished a Supplemental Statement of the Case in 
which the bases for the determinations are explained.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 2 -


